EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Johnson on 15 July 2021.

Examiner’s Note: The claims of 20 May 2021 have been previously entered into the record.  Therefore, these claims and the associated amendments build on the 20 May claims.  

The application has been amended as follows: 

(Currently amended) A method of electric vehicle operation, comprising:
determining a first segment of a vehicle route while one or more users are using a first vehicle to travel the vehicle route;
before the first vehicle has reached the first segment of the vehicle route, determining a second segment of the vehicle route, the second segment located further from the first vehicle than the first segment, wherein each of the segments comprises a determined length;
determining information about an external environment of the first vehicle, including proximity of a second vehicle, 
using the determined information to calculate one or more speeds over the segments of the vehicle route, with distance between the first vehicle and the second vehicle being adjusted; [[and]]
using a power management system of the first vehicle, applying one or more calculated electric powers to an engine of the first vehicle to travel along the segments of the vehicle route at the one or ; and
the power management system determining a future destination using historical data associated with the one or more users, wherein the future destination is a destination at which the first vehicle will be parked and turned off, wherein one of the one or more users is a driver, and wherein the future destination is determined at least in part using an identity of the driver that is one of inferred by the power management system and input by the driver.

3. 	(Canceled)

12.	(Currently amended) An electric vehicle, comprising:
a first vehicle having an electric power source, a communication system, and a user interface system configured to receive input from one or more users of the first vehicle; and
a power management system for the electric power source able to determine information about an external environment of the first vehicle, including proximity of a second vehicle, with the power management system set to calculate one or more speeds over a plurality of segments of a vehicle route with distance between the first vehicle and the second vehicle being adjusted, and acting to apply one or more calculated electric powers to the first vehicle to travel along the segments of the vehicle route at the one or more calculated speeds;
wherein the one or more calculated speeds are configured to maximize energy efficiency of the first vehicle, within one or more constraints, while traveling on the vehicle route; and	wherein the vehicle route is set based on a future destination determined by the power management system based at least in part using historical data associated with the one or more users, wherein the future destination is a destination at which the first vehicle will be parked and turned off, wherein one of the one or more users is a driver, and wherein the future destination is determined at least in part using an identity of the driver that is one of inferred by the power management system and input by the driver.

13. 	(Canceled)

17. 	(Currently amended) An electric vehicle, comprising:
a first vehicle having an electric power source, a communication system, and a user interface system configured to receive input from one or more users of the first vehicle; and
a power management system for the electric power source able to determine information about an external environment of the first vehicle, including proximity of a second vehicle, with the power management system set to calculate one or more speeds over a plurality of segments of a vehicle route with distance between the first vehicle and the second vehicle being adjusted, and acting to apply one or more calculated electric powers to the first vehicle to travel along the segments of the vehicle route at the one or more calculated speeds;
wherein the one or more calculated speeds are configured to maximize energy efficiency of the first vehicle, within one or more constraints, while traveling on the vehicle route; and


21.	(Currently amended) The method of claim [[3]] 1, wherein the future destination is not explicitly provided by the one or more users.

24.	(Currently amended) The apparatus of claim [[13]] 11, wherein the future destination is not explicitly provided by the one or more users and wherein the power management system determines the future destination while the first vehicle is traveling to the future destination.

27.	(New) The method of claim 1, wherein the one or more calculated speeds are based at least in part on measured energy efficiency of multiple prior trips by at least one of the one or more users driving the first vehicle on the vehicle route.

28.	(New) The apparatus of claim 19, wherein the historical route information comprises historical energy efficiency data of one of the first vehicle along the vehicle route and one or more other vehicles along the vehicle route.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM D TISSOT/               Primary Examiner, Art Unit 3663